FILED
                             NOT FOR PUBLICATION                            FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


XIANYU HONG,                                     No. 12-71350

               Petitioner,                       Agency No. A089-806-334

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Xianyu Hong, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s (“IJ”) decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, applying the standards governing adverse

credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590

F.3d 1034, 1039-40 (9th Cir. 2010), and we review de novo claims of due process

violations, Liu v. Holder, 640 F.3d 918, 930 (9th Cir. 2011). We deny the petition

for review.

      With respect to Hong’s family planning claim, substantial evidence supports

the agency’s determination that Hong failed to carry her evidentiary burden of

proof. See Ren v. Holder, 648 F.3d 1079, 1093-94 (9th Cir. 2011). With respect to

Hong’s religion claim, substantial evidence supports the agency’s adverse

credibility determination based on Hong’s inconsistent testimony regarding when

she began attending church and was baptized. See Shrestha, 590 F.ed at 1045-48

(adverse credibility determination was reasonable under the REAL ID Act’s

“totality of circumstances”). Hong’s explanations do not compel a contrary

conclusion. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007).

Accordingly, Hong’s asylum claim fails.

      Because she failed to establish eligibility for asylum, Hong necessarily failed

to meet the more stringent standard for withholding of removal. See Ren, 648 F.3d

at 1094 n.17; Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).


                                          2                                   12-71350
      Further, Hong’s CAT claim also fails because she has not established that it

is more likely than not that she would be tortured if removed to China. See Ren,

648 F.3d at 1094 n.17.

      Finally, we reject Hong’s contentions that the IJ violated her due process

rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and

prejudice to prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          3                                  12-71350